                Case 1:20-cv-03233-VSB Document 2 Filed 04/29/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :                              4/29/2020
JULY JUSTINE SHELBY,                                         :
                                                             :
                                         Petitioner,         :
                                                             :           20-CV-3233 VSB)
                           -against-                         :
                                                             :
                                                             :                ORDER
WARDEN J. PETRUCCI,                                          :
                                                             :
                                         Respondent.         :
                                                             :
------------------------------------------------------------ X

 VERNON S. BRODERICK, United States District Judge:

          I recently accepted 20-CV-3233 as related to 19-CV-2020. I have examined the petition in

 20-CV-3233, which was filed pursuant to 28 U.S.C. § 2241, and seeks release from custody or

 transfer in part due to Petitioner recently contracting COVID-19. It is hereby,

          ORDERED that:

          (1)     The United States Attorney for the Southern District of New York is directed to file a

                  letter response to Petitioner’s request for emergency relief related to her medical

                  condition and medical care on behalf of Respondent within 7 days of the date of this

                  Order.

          (2)     With regard to the remaining claims asserted in the Petition, the United States

                  Attorney for the Southern District of New York is directed to file an answer, motion,

                  or other pleading to the petition on behalf Respondent within 60 days of the date of

                  this Order.

          (3)     Respondent shall not transport Petitioner to another facility without seeking guidance

                  from the Court unless it is to receive medical treatment.
               Case 1:20-cv-03233-VSB Document 2 Filed 04/29/20 Page 2 of 2



         (4)     Respondent shall annex as exhibits to its response any documents that are adverted to

                 if not already contained in the record. Any factual assertions must be set forth in an

                 affidavit or declaration, except those for which transcript or other record citations are

                 provided.

         (5)     A memorandum of law must accompany the submission. The memorandum must

                 contain a fact section that includes citations for all statements of fact—whether to a

                 transcript, other record document, the affidavit or declaration, or a document

                 annexed thereto.

         (6)     Petitioner may file a reply, if any, to the Government’s letter related to Petitioner’s

                 medical condition and medical treatment within 3 days from the date she is served

                 Respondent’s letter.

         (7)     Petitioner may file a reply, if any, to the Government’s response to Petitioner’s other

                 claims within 30 days from the date she is served with Respondent’s papers related

                 to those claims.

         IT IS FURTHER ORDERED that the Clerk of Court serve copies of this order, the petition,

and all other papers in support thereof, by certified mail upon the United States Attorney for the

Southern District of New York.



SO ORDERED.


Dated:           April 29, 2020
                 New York, New York
                                                        ________________________________
                                                        Vernon S. Broderick
                                                        United States District Judge
